Appeal by defendant from a judgment of the Supreme Court, Richmond County (Sangiorgio, J.), rendered December 13, 1982, convicting him of burglary in the second degree (two counts), petit larceny and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Review of the record establishes that defense counsel’s performance amply met the standards of competence mandated by the Federal and State Constitutions (Strickland v Washington, 466 US _, 104 S Ct 2052; People v Baldi, 54 NY2d 137; People v Jackson, 74 AD2d 585, affd 52 NY2d 1027). Moreover, the trial court’s refusal to permit a witness to be recalled for further cross-examination was a proper exercise of discretion (People v Fiore, 12 NY2d 188, 201; cf. People v Olsen, 34 NY2d 349, 352). The People had already rested, the request was made near the close of the defendant’s case, and the nature of the testimony would have been cumulative. Mollen, P. J., Titone, Thompson and Bracken, JJ., concur.